Case 2:18-cv-03724-SJF-AKT Document 28 Filed 02/26/19 Page 1 of 1 PageID #: 227
                                                                                          FI LED
                    CIVIL CAUSE FOR INITIAL CONFERENCE                                IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.D.N.Y.

                                                                                 *     FEB 26 2019       *
 BEFORE: JUDGE FEUERSTEIN                                                        LONG ISLAND OFFICE


DATE: February 26, 2019       TThffi: 30 MINUTES


CASE NUMBER:          2: 18-cv-03724-SJF-AKT

CASE TITLE:           Kranepool v. Beckett Auctions, LLC


PLTFFS ATIY:          Steven Harfenist
                        X present                  not present



DEFfSATIY:              Kendal Reed and Michael Korik:
                         x     present                     not present



COURT REPORTER

COURTROOM DEPUTY: Bryan Morabito


_x_    CAse CALLED.

       HEARING HELD/ CONT'D TO_ _ _ _ _ _ _ _ _ __

_x_    ORDER ENTERED ON THE RECORD.

OTHER Jury Selection· and trial is scheduled before Judge Feuerstein on 4/29/2019 at 10 am.
